          Case 1:20-cr-00073-TFM-B Document 1 Filed 06/05/20 Page 1 of 1                                   PageID #: 1
ALSD Local 91 (Rev. 7/13) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   Southern District
                                                  __________ DistrictofofAlabama
                                                                          __________

                  United States of America                         )
                             v.                                    )
                     TIA DEYON PUGH
                                                                   )       Case No. 20-mj-47
                                                                   )
                                                                   )
                                                                   )
                                                                   )




         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     May 31, 2020               in the county of              Mobile                                 in the
     Southern          District of             Alabama         , the defendant(s) violated:


18 U.S.C. 231(a)(3)                             Civil Disorder Offense




         This criminal complaint is based on these facts:
See atttached affidavit.




         ✔ Continued on the attached sheet.

                                                                                              /s/ Arthur Paul Roche


                                                                                   Special Agent Arthur Paul Roche, FBI


Sworn to before me and attestation acknowledged pursuant to FRCP 4.1(b)(2).

                                                                               P. Bradley Murray U.S.       Digitally signed by P. Bradley Murray U.S. Magistrate Judge
                                                                                                            DN: cn=P. Bradley Murray U.S. Magistrate Judge,
                                                                                                            o=Southern District of Alabama, ou=United States District
Date:     June 5, 2020                                                         Magistrate Judge             Court, email=efile_murray@alsd.uscourts.gov, c=US
                                                                                                            Date: 2020.06.05 13:40:55 -06'00'




City and state:                       Mobile, Alabama                          Hon. P. Bradley Murray, U.S. Magistrate Judge
